Appeal from an order denying appellants’ motion for an order vacating a demand for a statement under section 36-d of the Lien Law. Order affirmed, with $10 costs and disbursements. There does not appear to be any authority for the making of a motion to vacate the demand, particularly since no action or proceeding involving it was pending when the motion was made, or is presently pending. (Cf. Matter of Rafuse, *844274 App. Div. 944.) In any event, we are unable to determine, on the record presented, that the demand was premature. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.